DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Objections
Claims 1-22 and 24-26 are objected to because of the following informalities:  
Claims 1 and 24 recited the limitation “a lower patent antenna element from the patch antenna array”. It is assumed “a lower patch antenna element from the patch antenna array” was intended.  
Claim 7 recites “the honeycomb pattern” without antecedent basis. It is assumed it was intended to be dependent on claim 5.
The rest of the claims are objected to due to their dependence from the above claims. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 13, 15, 22, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puzella et al. (U.S. Patent Application No. 20150015453, made of record in IDS dated 28 December 2020), hereinafter known as Puzella.
Regarding claim 1, Puzella discloses (Figs. 1-1C) a patch antenna array (15) including an upper patch antenna layer (surface on which 15a lies), a lower patch antenna layer (surface on which 15b lies), and a spacer (26) therebetween, wherein the spacer includes a plurality of apertures (94) defined by cell walls (see Fig. 1B), wherein each aperture aligns with an upper patch antenna element and a lower patch antenna element from the patch antenna array (see Fig. 1C).
Regarding claim 2, Puzella further discloses (Figs. 1-1C) wherein the patch antenna array includes a plurality of upper patch antenna elements (15a) on the upper patch antenna layer (see Fig. 1B) and a plurality of lower patch antenna elements (15b) on the lower patch antenna layer (see Fig. 1B).
Regarding claim 3, Puzella further discloses (Figs. 1-1C) wherein the spacer is made from plastic ([0148]).
Regarding claim 4, Puzella further discloses (Figs. 1-1C) wherein the spacer is made from thermally conductive material ([0148]).
Regarding claim 9, Puzella further discloses (Figs. 1-1C) wherein the cell walls are spaced from the edges of the patch antenna elements (see Fig. 1C).
Regarding claim 13, Puzella further discloses (Figs. 1-1C) wherein the spacer has a dielectric constant of less than 3.0 ([0148]).
Regarding claim 15, Puzella further discloses (Figs. 1-1C) wherein the cell walls have a first end for coupling with the lower patch antenna layer and a second end for coupling with the upper patch antenna layer (see Fig. 1C).
Regarding claim 22, Puzella further discloses (Figs. 1-1C) wherein the upper patch antenna layer includes an upper GPS antenna patch element (see Fig. 1A), wherein the lower patch antenna layer includes a lower GPS antenna patch element (see Fig. 1A), and wherein the spacer includes a GPS 
Regarding claim 24, Puzella discloses (Figs. 1-1C) a patch antenna array (15) including an upper patch antenna layer (surface on which 15a lies), a lower patch antenna layer (surface on which 15b lies), and a spacer (26) therebetween, wherein the spacer includes a plurality of apertures (94) defined by cell walls (see Fig. 1B), wherein each aperture aligns with an upper patch antenna element and a lower patch antenna element from the patch antenna array (see Fig. 1C) a dielectric layer (28) adjacent the lower patch antenna layer; and a PCB (38) adjacent the dielectric layer (See Fig. 1C).
Regarding claim 25, Puzella further discloses (Figs. 1-1C) wherein the dielectric layer defines a fire enclosure layer (see Fig. 1C, 28 encloses the above layers from below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puzella in view of Hashimoto (U.S. Patent Application No. 20190296428), hereinafter known as Hashimoto.
Regarding claims 5-7, Puzella teaches the limitations of claim 1, but does not teach further details of the cell walls.
Hashimoto teaches (Figs. 3-4) a spacer (109), wherein the spacer includes a plurality of apertures (108) defined by cell walls, wherein the cell walls form a honeycomb pattern (see Fig. 3), 
wherein the apertures defined by the cell walls are polygonal in shape (see Fig. 3), and
wherein the honeycomb pattern is a hexagonal pattern in a triangular lattice (see Fig. 3).

Regarding claim 8, Puzella teaches the limitations of claim 1, but does not teach further details of the cell walls.
Hashimoto teaches (Figs. 3-4) wherein the cell walls are in the range of 1 mm to 2 mm wide ([0056], cell walls can be adjusted to desired frequency, “In general, reflection of radio waves is less likely to occur where a thickness of a skin material is equal to or less than one-twentieth of a wavelength.”.) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the cell walls to meet a desired frequency range, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) The dimensions of the cell walls directly correlate to the operational frequency.
Regarding claim 11, Puzella teaches the limitations of claim 1, but does not teach further details of the spacing of the patch antenna elements.
Hashimoto teaches (Figs. 3-4) wherein the center of each of the upper and lower patch antenna elements is spaced from the center of adjacent upper and lower patch antenna elements by a distance in the range of 11 mm to 13.5 mm ([0049], spacing adjusted according to frequency).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the spacing to meet a desired frequency range, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) The spacing of the patch antenna elements directly affects antenna performance and can be adjusted based on desired performance and operational frequency (see Figs. 2A-2G, spacing P adjusted, [0040]-[0049]).
Regarding claim 12, Puzella teaches the limitations of claim 1, but does not teach further details of the cell walls.
Hashimoto teaches (Figs. 3-4) wherein the cell height is in the range of 1 mm to 2 mm ([0049], cell walls can be adjusted to desired frequency).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the cell walls to meet a desired frequency range, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) The dimensions of the cell walls directly correlate to the operational frequency.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puzella.
Regarding claim 10, Puzella teaches the limitations of claim 1, but does not teach further details of the patch antenna elements.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the longest dimension of the patch antenna elements to meet a desired frequency range, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) The dimensions of the patch directly correlate to the operational frequency.
Claims 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puzella in view of Shoemaker (U.S. Patent No. 4937585), hereinafter known as Shoemaker.
Regarding claim 14, Puzella teaches the limitations of claim 1, but does not teach further details of the spacer material.
Shoemaker teaches (Fig. 1) a material has a thermal conductivity value of greater than 0.35 W/m-K (col. 14, col. 37-47, low density polyethylene).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the material of Shoemaker in the antenna apparatus of Puzella since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Selecting a desired material for the spacer with the desired characteristics is within the purview of a skilled artisan.
Regarding claim 23, Puzella teaches (Figs. 1-1C) a patch antenna array (15) including an upper patch antenna layer (surface on which 15a lies), a lower patch antenna layer (surface on which 15b lies), and a spacer (26) therebetween, wherein the spacer includes a plurality of apertures (94) defined by cell walls (see Fig. 1B), wherein each aperture aligns with an upper patch antenna element and a lower patch antenna element from the patch antenna array (see Fig. 1C), wherein the spacer has a dielectric constant of less than 3.0 ([0148]), but does not teach further details regarding the spacer material.
Shoemaker teaches (Fig. 1) a material has a thermal conductivity value of greater than 0.35 W/m-K (col. 14, col. 37-47, low density polyethylene).
Therefore, for the reasons stated in response to claim 14, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the material of Shoemaker in the antenna apparatus of Puzella.
Claim 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puzella in view of McCarthy et al. (U.S. Patent Application No. 20090284436), hereinafter known as McCarthy.
Regarding claims 16, 17, 19, and 20, Puzella teaches the limitations of claim 1, but does not teach adhesive patterns.
McCarthy teaches (Fig. 3) wherein the first and second ends of the spacer (30) couple to the lower and upper patch antenna layers by first and second adhesive patterns (28 and 32), and 
wherein the first and second adhesive patterns have a height in the range of 0.005 mm to 0.01 mm ([0023]),
wherein adhesive of the adhesive patterns has a dielectric constant of less than 3.0 and a thermal conductivity value in a range of 0.1 to 0.5 W/m-K ([0022], epoxy)
wherein the adhesive has a durometer value in the range of 25 to 100 (Shore A) ([0022], epoxy).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the adhesive patterns of McCarthy in the antenna apparatus of since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Adhesive patterns provides secure attachment of the layers with minimal effect on antenna performance with appropriate material and dimensions.
Allowable Subject Matter
Claim 18 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach claim 18 as arranged, specifically “wherein the first and second adhesive patterns define intercellular vents.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/Primary Examiner, Art Unit 2896